Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 6th, 2022 has been entered. Claims 17-30 remain pending in the Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed January 6th, 2022
Response to Arguments
Applicant’s arguments, see page, filed 4/6/2022, with respect to Claim 1 has been fully considered and are persuasive.  The rejection of Claim 1 has been withdrawn.  Examiner notes that the claim was rewritten to incorporate subject matter described as allowable in the previous office action.
Applicant's arguments with regards to Claims 9 and 14, filed  4/6/2022 have been fully considered but they are not persuasive. The agreement is moot as it is not based on the claims as examined in the office action mailed 1/6/2022 but rather on the amended claims submitted 4/6/2022.  The applicant’s cited limitations to argue against the rejection, such as “a storage configured to store reference speeds and reference heights respectively corresponding to the reference speeds, wherein the reference heights respectively corresponding to the reference speeds are determined by impact threshold values" were amended after mailing of the office action.  See updated rejection of the claims below.
Allowable Subject Matter
Claims 1-3, 7, 8 are allowed.
Claims 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maucher in view of Morimoto (JP 2018052427), herein after referred to as Morimoto.
Maucher teaches a vehicle comprising:
an image sensor disposed at the vehicle so as to have a field of view of the outside of the vehicle, configured to capture image data; ([0011] “With the aid of sensors typically present in driver assistance systems or systems for automated driving, in particular, sensors pointed in the direction of travel, the ground profile in front of the vehicle may be ascertained by the method of the present invention, in that measurements of the motion of vehicles traveling ahead are taken into consideration.” [0026] “According to a further exemplary embodiment of the method, the at least one sensor is a lidar device, a radar device or a camera.”)
and a controller including at least one processor configured to process the image data, wherein the controller is configured to: obtain a change amount of vertical movement of a forward vehicle in response to the processing of the image data, ([0015] “According to one exemplary embodiment of the method, the independent motion of the at least one vehicle is ascertained, using at least one odometric measurement. For example, on the basis of acceleration sensors used in a vehicle, vertical motion models may be ascertained and utilized for correcting the measurement data. Consequently, the desired calculation or estimation of the ground profile is derived, by subtracting the interference signal in the form of the independent motion or natural vertical vibration, from the measured signal of the at least one vehicle traveling ahead.”)
and obtain a height of an obstacle on a road surface corresponding to the obtained change amount ([Fig 2] [0019] “For example, an upper edge of the vehicle or a license plate of the at least one vehicle traveling ahead may be used as a reference point, as a function of a sensor used and a corresponding vertical scanning range. For example, a window edge or a roof edge of the vehicle traveling ahead may be used as a reference point. The feature that may be used is also a function of a distance from the at least one vehicle traveling ahead.” [0020] “In the determination of the ground profile, vehicles traveling ahead or adjacent vehicles in other traffic lanes may also be analyzed, using sensors. In this context, for example, vertical deflections of tires in the case of a corresponding arrangement of vehicles in adjacent traffic lanes may be used as reference points for calculating the ground profile over a wide area.”)
and output deceleration guide information when the  height of the obstacle on the road surface is greater than or equal to the  identified height. ([0012] “If autonomous or semiautonomous driving functions are activated, the ascertained ground profile may be used to adjust a speed or adjust a trajectory of the autonomous or semiautonomous vehicle. On the basis of the ascertained ground profile, the autonomous or semiautonomous vehicle may initiate an avoidance maneuver, for example, by changing a lane traveled in or reducing the cruising speed.”)
Maucher does not explicitly teach:
a speed detector configured to detect a driving speed of the vehicle;
a storage configured to store reference speeds and reference heights respectively corresponding to the reference speeds wherein the reference heights respectively corresponding to the reference speeds are determined by impact threshold values;
identify a height  among the reference heights, to correspond to the driving speed among the reference speeds from the storage,
In the same field of endeavor, Morimoto teaches:
a speed detector configured to detect a driving speed of the vehicle; ([0015] “The internal sensor 12 is a detection device for detecting a running state of the vehicle 10. The internal sensor 12 includes, for example, a vehicle speed sensor,”)
a storage configured to store reference speeds and reference heights respectively corresponding to the reference speeds wherein the reference heights respectively corresponding to the reference speeds are determined by impact threshold values; ([0023] “The impact calculation unit 120 may previously store a map indicating a relationship between the height h of the step and the vehicle speed V 0. In addition, the impact calculation unit 120 may calculate the vehicle speed V 0 by taking into consideration not only the height h of the level difference but also information on the level difference (e.g., the shape of the level difference)." [0025] "Subsequently, in the travel control unit 130, it is determined whether or not the calculated impact impact is less than the predetermined impact threshold value 0 (Step S 102) (Step S 6)." [0026] "When the impact impact is less than the impact threshold 0 (Step S 101 : YES), the travel control unit 130 controls the vehicle 10 to climb over the step while maintaining the current vehicle speed V (Step S 7) by the travel control unit 6.")
identify a height  among the reference heights, to correspond to the driving speed among the reference speeds from the storage, ([0039] "If the impact is equal to or larger than the impact threshold 0, if control is performed so as to climb over the step while maintaining the current speed V, a relatively large impact may be generated and discomfort may be given to an occupant of the vehicle 10. However, when the deceleration impact 1 is less than the impact threshold 0, it is possible to prevent the occurrence of a large shock and to overcome the step difference by decelerating the vehicle 10. Therefore, in the 2 embodiment, when the impact can be sufficiently suppressed by deceleration of the vehicle 10, the vehicle 10 is caused to climb over the step in a state of being decelerated. Thus, unnecessary one stop of the vehicle 10 can be avoided, and the step can be more preferably performed." [0040] "Note that the vehicle 10 to be decelerated may not necessarily be decelerated to the overtravel request speed V 0, and may be controlled so as to climb over the step at a speed higher than the overtravel request speed V 0 as long as the magnitude of the impact after the deceleration becomes less than the impact threshold value 0. That is, the vehicle speed after deceleration may be equal to or higher than the required speed V 0.")
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Maucher to store reference speeds and reference heights for use in controlling a vehicle over a roadway, in accordance with an impact threshold as taught by Morimoto to prevent passenger discomfort from hitting bumps at excessive speed [0007]. Motivation to combine Maucher with Morimoto to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle navigation and knowledge well known in the art, as well as from Morimoto [0043].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over modified Maucher in view of Heim.
Modified Maucher teaches the system of Claim 9, and Maucher further teaches:
a radar disposed at the vehicle so as to have a detecting area of the outside of the vehicle, configured to capture detecting data; ([0011] “With the aid of sensors typically present in driver assistance systems or systems for automated driving, in particular, sensors pointed in the direction of travel, the ground profile in front of the vehicle may be ascertained by the method of the present invention, in that measurements of the motion of vehicles traveling ahead are taken into consideration.” [0026] “According to a further exemplary embodiment of the method, the at least one sensor is a lidar device, a radar device or a camera.”)
and recognize the height of the obstacle on the road surface based on the change amount of the vertical movement of the forward vehicle in response to the distance from the forward vehicle that is equal to or less than the reference distance. ([0018] “According to a further exemplary embodiment of the method, the at least one vertical motion of the vehicle traveling ahead is measured by the vehicle in light of a change in elevation of an upper edge or of a license plate of the vehicle traveling ahead. In this manner, reference points of a vehicle traveling ahead may be defined, which are used for measuring the vertical motion of the at least one vehicle traveling ahead.” [0019] “For example, an upper edge of the vehicle or a license plate of the at least one vehicle traveling ahead may be used as a reference point, as a function of a sensor used and a corresponding vertical scanning range. For example, a window edge or a roof edge of the vehicle traveling ahead may be used as a reference point. The feature that may be used is also a function of a distance from the at least one vehicle traveling ahead.”)
Maucher does not explicitly teach:
wherein the controller is configured to: recognize the height of  the obstacle on the road surface in the image data in response to a distance from the forward vehicle that exceeds a reference distance;
In the same field of endeavor, Heim teaches:
wherein the controller is configured to: recognize the height of  the obstacle on the road surface in the image data in response to a distance from the forward vehicle that exceeds a reference distance; ([0013] “One specific embodiment of the present invention is advantageous in which in the step of reading in, the parameter is read in by a radar sensor, in particular a distance of the object from the vehicle being read in as the parameter. Such a specific embodiment of the present invention offers the advantage that a radar sensor which is in most cases already integrated as standard in modern vehicles provides very precise information in particular about the distance of the object from the vehicle, so that the determination of the height profile may also be ascertained very precisely.”).
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Maucher to recognize the height of the obstacle by taking into account the distance of the forward vehicle as taught by Heim to determine the height profile of the road ahead [0014]. Motivation to combine Maucher with Heim to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle navigation and knowledge well known in the art, as well as from Heim [0057].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maucher in view of Morimoto.
Modified Maucher teaches the system of Claim 9, and Maucher further teaches:
a suspension provided adjacent to the front, rear, left, and right wheels of the vehicle; ([0004] “An object of the present invention is to provide a precise method for measuring a ground profile, using a vehicle.” A suspension is inherent to any modern passenger or cargo vehicle)
and a brake device configured to generate a braking force ([0004] “An object of the present invention is to provide a precise method for measuring a ground profile, using a vehicle.” A suspension is inherent to any modern passenger or cargo vehicle)
wherein the controller is configured to: when a predetermined time has elapsed from the time of outputting the deceleration guide information, identify  another height ..., to correspond to a current driving speed..., wherein the current driving speed is a driving speed when the predetermined time has elapsed, and when the height of the obstacle on the road surface is greater than or equal to the identified  another height, control the operation of at least one of the suspension and the brake device. ([0009] ““The method may be used by autonomous, semiautonomous and non-autonomous vehicles. For example, using at least one sensor, the ground profile may be determined for automatic emergency braking. In this instance, instead of influencing the autonomous or semiautonomous driving function, the method may also issue the driver a warning of driving over potholes at an excessive speed.” [0012] “If autonomous or semiautonomous driving functions are activated, the ascertained ground profile may be used to adjust a speed or adjust a trajectory of the autonomous or semiautonomous vehicle. On the basis of the ascertained ground profile, the autonomous or semiautonomous vehicle may initiate an avoidance maneuver, for example, by changing a lane traveled in or reducing the cruising speed.” [0034] “FIG. 2 shows, at different measuring times t, two schematic graphs of an ascertained ground profile including pothole S from FIG. 1, in order to illustrate the method according to one specific embodiment of the present invention. Vertical component z at different times t is shown in the graphs; the diagram on the left illustrating the measurement of pothole S from the point of view of autonomous or semiautonomous vehicle 2, and the graph on the right illustrating the perception of pothole S by vehicle traveling ahead 4.”)
Maucher does not explicitly teach:
among the reference heights ... Among the reference speeds,
In the same field of endeavor, Morimoto teaches:
among the reference heights ... Among the reference speeds, ([0023] “The impact calculation unit 120 may previously store a map indicating a relationship between the height h of the step and the vehicle speed V 0. In addition, the impact calculation unit 120 may calculate the vehicle speed V 0 by taking into consideration not only the height h of the level difference but also information on the level difference (e.g., the shape of the level difference)." [0025] "Subsequently, in the travel control unit 130, it is determined whether or not the calculated impact impact is less than the predetermined impact threshold value 0 (Step S 102) (Step S 6).")
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Maucher to store reference speeds and reference heights for use in controlling a vehicle over a roadway as taught by Morimoto to prevent passenger discomfort from hitting bumps at excessive speed [0007]. Motivation to combine Maucher with Morimoto to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle navigation and knowledge well known in the art, as well as from Morimoto [0043].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maucher in view of Morimoto and Heim.
Maucher teaches a method of controlling a vehicle comprising:
recognizing a forward vehicle in response to the processing of image data captured by an image sensor disposed at the vehicle so as to have a field of view of the outside of the vehicle; ([0015] “According to one exemplary embodiment of the method, the independent motion of the at least one vehicle is ascertained, using at least one odometric measurement. For example, on the basis of acceleration sensors used in a vehicle, vertical motion models may be ascertained and utilized for correcting the measurement data. Consequently, the desired calculation or estimation of the ground profile is derived, by subtracting the interference signal in the form of the independent motion or natural vertical vibration, from the measured signal of the at least one vehicle traveling ahead.”)
obtaining a distance from the forward vehicle in response to the processing of detecting data captured by a radar disposed at the vehicle so as to have a detecting area of the outside of the vehicle; ([0011] “With the aid of sensors typically present in driver assistance systems or systems for automated driving, in particular, sensors pointed in the direction of travel, the ground profile in front of the vehicle may be ascertained by the method of the present invention, in that measurements of the motion of vehicles traveling ahead are taken into consideration.” [0026] “According to a further exemplary embodiment of the method, the at least one sensor is a lidar device, a radar device or a camera.”)
obtaining a change amount of vertical movement of the forward vehicle in the image data in response to the distance from the forward vehicle that is equal to or less than a reference distance; ([0018] “According to a further exemplary embodiment of the method, the at least one vertical motion of the vehicle traveling ahead is measured by the vehicle in light of a change in elevation of an upper edge or of a license plate of the vehicle traveling ahead. In this manner, reference points of a vehicle traveling ahead may be defined, which are used for measuring the vertical motion of the at least one vehicle traveling ahead.” [0019] “For example, an upper edge of the vehicle or a license plate of the at least one vehicle traveling ahead may be used as a reference point, as a function of a sensor used and a corresponding vertical scanning range. For example, a window edge or a roof edge of the vehicle traveling ahead may be used as a reference point. The feature that may be used is also a function of a distance from the at least one vehicle traveling ahead.”)
obtaining a height of an obstacle on a road surface corresponding to the change amount; ([Fig 2] [0019] “For example, an upper edge of the vehicle or a license plate of the at least one vehicle traveling ahead may be used as a reference point, as a function of a sensor used and a corresponding vertical scanning range. For example, a window edge or a roof edge of the vehicle traveling ahead may be used as a reference point. The feature that may be used is also a function of a distance from the at least one vehicle traveling ahead.” [0020] “In the determination of the ground profile, vehicles traveling ahead or adjacent vehicles in other traffic lanes may also be analyzed, using sensors. In this context, for example, vertical deflections of tires in the case of a corresponding arrangement of vehicles in adjacent traffic lanes may be used as reference points for calculating the ground profile over a wide area.”)
and outputting deceleration guide information in response to the height of the obstacle on the road surface that is greater than or equal to the reference height. ([0012] “If autonomous or semiautonomous driving functions are activated, the ascertained ground profile may be used to adjust a speed or adjust a trajectory of the autonomous or semiautonomous vehicle. On the basis of the ascertained ground profile, the autonomous or semiautonomous vehicle may initiate an avoidance maneuver, for example, by changing a lane traveled in or reducing the cruising speed.”)
Maucher does not explicitly teach:
obtaining the height of the obstacle on the road surface in the image data in response to the distance from the forward vehicle that exceeds the reference distance;
identifying a driving speed of the vehicle;
identifying a height,  among reference heights, to correspond to the driving speed of the vehicle among reference speeds, wherein the reference speeds and the reference heights respectively correspond to the reference speeds are stored in a storage, wherein the reference heights respectively corresponding to the reference speeds are determined by impact threshold values;
In the same field of endeavor, Morimoto teaches:
identifying a driving speed of the vehicle; ([0015] “The internal sensor 12 is a detection device for detecting a running state of the vehicle 10. The internal sensor 12 includes, for example, a vehicle speed sensor,”)
identifying a height,  among reference heights, to correspond to the driving speed of the vehicle among reference speeds, wherein the reference speeds and the reference heights respectively correspond to the reference speeds are stored in a storage, wherein the reference heights respectively corresponding to the reference speeds are determined by impact threshold values; ([0015] “The impact calculation unit 120 may previously store a map indicating a relationship between the height h of the step and the vehicle speed V 0. In addition, the impact calculation unit 120 may calculate the vehicle speed V 0 by taking into consideration not only the height h of the level difference but also information on the level difference (e.g., the shape of the level difference)." [0025] "Subsequently, in the travel control unit 130, it is determined whether or not the calculated impact is less than the predetermined impact threshold value 0 (Step S 102) (Step S 6)." [0026] "When the impact is less than the impact threshold 0 (Step S 101 : YES), the travel control unit 130 controls the vehicle 10 to climb over the step while maintaining the current vehicle speed V (Step S 7) by the travel control unit 6." [0039] "If the impact is equal to or larger than the impact threshold 0, if control is performed so as to climb over the step while maintaining the current speed V, a relatively large impact may be generated and discomfort may be given to an occupant of the vehicle 10. However, when the deceleration impact 1 is less than the impact threshold 0, it is possible to prevent the occurrence of a large shock and to overcome the step difference by decelerating the vehicle 10. Therefore, in the 2 embodiment, when the impact can be sufficiently suppressed by deceleration of the vehicle 10, the vehicle 10 is caused to climb over the step in a state of being decelerated. Thus, unnecessary one stop of the vehicle 10 can be avoided, and the step can be more preferably performed." [0040] "Note that the vehicle 10 to be decelerated may not necessarily be decelerated to the overtravel request speed V 0, and may be controlled so as to climb over the step at a speed higher than the overtravel request speed V 0 as long as the magnitude of the impact after the deceleration becomes less than the impact threshold value 0. That is, the vehicle speed after deceleration may be equal to or higher than the required speed V 0.")
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Maucher to store reference speeds and reference heights for use in controlling a vehicle over a roadway, in accordance with an impact threshold as taught by Morimoto to prevent passenger discomfort from hitting bumps at excessive speed [0007]. Motivation to combine Maucher with Morimoto to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle navigation and knowledge well known in the art, as well as from Morimoto [0043].
In the same field of endeavor, Heim teaches:
obtaining the height of the obstacle on the road surface in the image data in response to the distance from the forward vehicle that exceeds the reference distance; ([0013] “One specific embodiment of the present invention is advantageous in which in the step of reading in, the parameter is read in by a radar sensor, in particular a distance of the object from the vehicle being read in as the parameter. Such a specific embodiment of the present invention offers the advantage that a radar sensor which is in most cases already integrated as standard in modern vehicles provides very precise information in particular about the distance of the object from the vehicle, so that the determination of the height profile may also be ascertained very precisely.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Maucher to recognize the height of the obstacle by taking into account the distance of the forward vehicle as taught by Heim to determine the height profile of the road ahead [0014]. Motivation to combine Maucher with Heim to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle navigation and knowledge well known in the art, as well as from Heim [0057].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over modified Maucher in view of Morimoto.
Modified Maucher teaches the system of Claim 14, and Maucher further teaches:
when a predetermined time has elapsed from the time of outputting the deceleration guide information, identifying another height ... to correspond to a current driving speed ... wherein the current driving speed is a driving speed when the predetermined time has elapsed ([0009] “The method may be used by autonomous, semiautonomous and non-autonomous vehicles. For example, using at least one sensor, the ground profile may be determined for automatic emergency braking. In this instance, instead of influencing the autonomous or semiautonomous driving function, the method may also issue the driver a warning of driving over potholes at an excessive speed.” [0012] “If autonomous or semiautonomous driving functions are activated, the ascertained ground profile may be used to adjust a speed or adjust a trajectory of the autonomous or semiautonomous vehicle. On the basis of the ascertained ground profile, the autonomous or semiautonomous vehicle may initiate an avoidance maneuver, for example, by changing a lane traveled in or reducing the cruising speed.” [0034] “FIG. 2 shows, at different measuring times t, two schematic graphs of an ascertained ground profile including pothole S from FIG. 1, in order to illustrate the method according to one specific embodiment of the present invention. Vertical component z at different times t is shown in the graphs; the diagram on the left illustrating the measurement of pothole S from the point of view of autonomous or semiautonomous vehicle 2, and the graph on the right illustrating the perception of pothole S by vehicle traveling ahead 4.”)
when the height of the obstacle on the road surface is less than the identified  another height, stopping output of alarm information; ([0009] “The method may be used by autonomous, semiautonomous and non-autonomous vehicles. For example, using at least one sensor, the ground profile may be determined for automatic emergency braking. In this instance, instead of influencing the autonomous or semiautonomous driving function, the method may also issue the driver a warning of driving over potholes at an excessive speed.” [0034] “FIG. 2 shows, at different measuring times t, two schematic graphs of an ascertained ground profile including pothole S from FIG. 1, in order to illustrate the method according to one specific embodiment of the present invention. Vertical component z at different times t is shown in the graphs; the diagram on the left illustrating the measurement of pothole S from the point of view of autonomous or semiautonomous vehicle 2, and the graph on the right illustrating the perception of pothole S by vehicle traveling ahead 4.”)
and when the  height of the obstacle on the road surface is greater than or equal to the identified  another height, controlling the operation of at least one of the suspension and the brake device. ([0012] “If autonomous or semiautonomous driving functions are activated, the ascertained ground profile may be used to adjust a speed or adjust a trajectory of the autonomous or semiautonomous vehicle. On the basis of the ascertained ground profile, the autonomous or semiautonomous vehicle may initiate an avoidance maneuver, for example, by changing a lane traveled in or reducing the cruising speed.”)
Maucher does not explicitly teach:
among the reference heights, among the reference speeds
In the same field of endeavor, Morimoto teaches:
among the reference heights, among the reference speeds ([0023] “The impact calculation unit 120 may previously store a map indicating a relationship between the height h of the step and the vehicle speed V 0. In addition, the impact calculation unit 120 may calculate the vehicle speed V 0 by taking into consideration not only the height h of the level difference but also information on the level difference (e.g., the shape of the level difference)." [0025] "Subsequently, in the travel control unit 130, it is determined whether or not the calculated impact impact is less than the predetermined impact threshold value 0 (Step S 102) (Step S 6).")
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Maucher to store reference speeds and reference heights for use in controlling a vehicle over a roadway as taught by Morimoto to prevent passenger discomfort from hitting bumps at excessive speed [0007]. Motivation to combine Maucher with Morimoto to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle navigation and knowledge well known in the art, as well as from Morimoto [0043].
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over modified Maucher, further in view of Maucher
Modified Maucher teaches the system of Claim 14, and Maucher further teaches:
wherein the outputting of the deceleration guide information comprises: outputting a warning sound for guiding a deceleration or lighting an indicator. ([0014] “Furthermore, the ascertained ground profile may be used in the manual, that is, neither autonomous nor semiautonomous, driving mode of a vehicle provided with autonomous or semiautonomous functionality, or in a vehicle not provided with autonomous or semiautonomous functionality, in order to generate warnings to the driver of particular ground profiles.” Warning sounds and lights are standard within the art for outputting the warning described in Maucher)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663